     Case: 1:17-op-45084-DAP Doc #: 31 Filed: 07/03/19 1 of 2. PageID #: 400




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 BOYD COUNTY FISCAL COURT, on
 behalf of BOYD COUNTY,

                       Plaintiff,               CASE NO. 1:17-op-45084

        vs.
                                                JUDGE DAN AARON POLSTER
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

                       Defendants.


                         WALGREENS BOOTS ALLIANCE, INC.’S
                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 3.13(b), Defendant

Walgreens Boots Alliance, Inc. respectfully submits this Corporate Disclosure Statement.

       Walgreens Boots Alliance, Inc. does not have any parent corporation(s) and no publicly-

held corporation owns 10% or more of Walgreens Boots Alliance, Inc.’s stock.

 Dated: July 3, 2019                            Respectfully submitted,

                                                /s/ Kaspar J. Stoffelmayr

                                                Kaspar J. Stoffelmayr
                                                Illinois State Bar No. 6238172
                                                BARTLIT BECK LLP
                                                54 West Hubbard Street
                                                Chicago, Illinois 60654
                                                Phone: (312) 494-4400
                                                Fax: (312) 494-4440
                                                E-mail: kaspar.stoffelmayr@bartlitbeck.com

                                                Attorney for Walgreens Boots Alliance, Inc.
     Case: 1:17-op-45084-DAP Doc #: 31 Filed: 07/03/19 2 of 2. PageID #: 401




                                 CERTIFICATE OF SERVICE

       I hereby certify that, this 3rd day of July, 2019, I electronically filed a copy of the foregoing

with the Clerk of the Court using the ECF system, which sent notification of such filing to all

counsel of record.




                                                    /s/ Kaspar J. Stoffelmayr
                                                    Kaspar J. Stoffelmayr

                                                    Attorney for Walgreens Boots Alliance, Inc.
